Citation Nr: 1338161	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-08 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for plantar calluses and hammer toes, bilateral, post-operative.

2.  Entitlement to a temporary total rating based on the need for convalescence following the removal of ingrown toenails in November 2010 and December 2010.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for a disability rating in excess of 50 percent for plantar calluses and hammer toes, bilateral, post-operative.

In March 2010, the Veteran testified before a Decision Review Officer at a hearing held at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

In August 2011, the Veteran submitted a notice of disagreement (NOD) with March 2011 and April 2011 RO rating decisions which, when taken together, granted a temporary total rating for convalescence following foot surgery from March 18, 2011 to April 30, 2011, but denied an extension beyond that date.  The Veteran maintained that the temporary total rating should have been extended through July 15, 2011.  Subsequently, in December 2011, the RO entered a rating decision granting the full benefit sought on appeal.  Accordingly, that issue is not before the Board.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing with respect to the matter presently developed for appeal.  A transcript of that hearing has been prepared and associated with the claims file.  During the hearing, the Veteran expressed his intent to submit additional evidence in support of his appeal, executing a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

This case was previously before the Board in January 2013 and April 2013.  On both occasions, it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  As discussed below, after the most recent remand, the AMC returned the case to the Board without readjudicating the Veteran's claim.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) files associated with the Veteran's claims.  The documents in the electronic files include a July 2013 addendum to a January 2013 VA examination report and additional VA medical records, which the Board has reviewed.  The remainder of the documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In its prior remands, the Board referred to the RO the matter of the Veteran's entitlement to a temporary total rating based on the need for convalescence following the removal of ingrown toenails in November 2010 and December 2010.  Upon further review, the Board notes that the RO denied that claim in an April 2011 rating decision.  The Veteran submitted a notice of disagreement (NOD) later that month.  Thus far, he has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29 (2013).  This matter is discussed in further detail, below.

This appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action on this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

When this case was remanded in April 2013, the Board requested, among other things, that the claims file be returned to a specified prior examiner for an addendum opinion as to whether the Veteran's service-connected bilateral foot disability was manifested by neurological impairment and, if so, which peripheral nerve(s) was (were) involved.  After all necessary development had been completed, the AOJ was to readjudicate the Veteran's claim, taking into consideration whether any separate disability ratings were warranted for neurological impairment.  If any benefit sought on appeal remained denied, the AOJ was to issue the Veteran a supplemental SOC (SSOC).

Unfortunately, the requested development has not been fully completed.  The evidence of record reflects that the specified prior examiner prepared an addendum report in July 2013, as requested.  The examiner opined that the Veteran had numbness and tingling of the toes that was attributable to numerous surgical interventions for disabilities of his feet; primarily hammer toes.  However, there is no indication on the current record that the AOJ thereafter readjudicated the Veteran's claim, taking into consideration the examiner's opinion.  This needs to be corrected.  See, e.g., 38 C.F.R. § 19.31(c) (2013); Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the examiner's July 2013 addendum report, the Board notes that the examiner indicated that it was not possible to identify which peripheral nerve(s) was (were) involved, based on the results of electromyography (EMG)/nerve conduction studies (NCS) conducted in May 2013.  However, the examiner seemed to suggest that it was the very distal nerve fibers, such as the ones in the digits (which EMG/NCS cannot evaluate), that were likely affected.  Inasmuch as a proper evaluation of the Veteran's neurological impairment requires that the affected nerve(s) be more precisely identified, see 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530 (2013), further development is required.

The RO last associated with the Veteran's claims file records of his treatment through the VA Medical Center (VAMC) in West Los Angeles, California on May 1, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As discussed above, the Veteran has filed a timely NOD with respect to the matter of his entitlement to a temporary total rating based on the need for convalescence following the removal of ingrown toenails in November 2010 and December 2010.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  38 C.F.R. § 19.9 (2013).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in West Los Angeles, California since May 1, 2013.  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA examiner who previously examined the Veteran in January 2013, and who provided addendum to that report in July 2013.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in July 2013, and to offer an opinion with respect to the likely identity of the "very distal nerve fibers," such as the ones in the digits, that have likely been affected by the Veteran's multiple surgical intervention for foot problems, and are causing symptoms of numbness and tingling in the toes.

More specifically, the examiner should indicate whether the Veteran's symptoms of numbness and tingling are most likely caused by impairment of the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous, and/or ilio-inguinal nerve(s).  If the examiner cannot offer an opinion as to the likely identity of the affected nerve(s) without resort to speculation, he should, in the alternative, offer an opinion as to which of the aforementioned nerve(s) the Veteran's impairment is most closely analogous, in terms of the functions affected.

The examiner should also offer an opinion as to whether the Veteran's neurological impairment, with respect to each foot, is best equated with mild, moderate, moderately severe, severe, or complete paralysis of the affected nerve(s).

If the January 2013/July 2013 VA examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner (such as a neurologist).  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, issue #1 (as enumerated above, on the title page) should be readjudicated based on the entirety of the evidence, including consideration of whether any separate disability ratings are warranted for neurological impairment.  If any benefit sought on appeal remains denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response.

4.  Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran, in accordance with 38 C.F.R. § 19.29, concerning the matter of his entitlement to a temporary total rating based on the need for convalescence following the removal of ingrown toenails in November 2010 and December 2010.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

